PER CURIAM
We affirm the order revoking the appellant’s probation but remand for the trial court to reduce to writing its reasons and the evidence relied upon for the revocation in accordance with the court’s oral pronouncement. See Taramona v. State, 707 So.2d 1194 (Fla. 3d DCA 1998); Salvatierra v. State, 691 So.2d 32 (Fla. 3d DCA 1997); Bryant v. State, 686 So.2d 784 (Fla. 3d DCA 1997); Maddox v. State, 619 So.2d 473 (Fla. 1st DCA 1993). Because this will be purely a ministerial act, appellant’s presence will be unnecessary. See Culliver v. State, 693 So.2d 1152 (Fla. 1st DCA 1997); Boggs v. State, 557 So.2d 203 (Fla. 2d DCA 1990); Dunlap v. State, 405 So.2d 796 (Fla. 2d DCA 1981).